Case: 10-10365 Document: 00511494378 Page: 1 Date Filed: 06/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             June 1, 2011
                                     No. 10-10365
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN RAMIREZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:09-CR-160-2


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
       Juan Ramirez appeals the 120-month sentence imposed by the district
court following his guilty plea conviction for making false statements during the
purchases of firearms in violation of 18 U.S.C. § 924(a)(1)(A). He argues that his
sentence is substantively unreasonable because it is greater than necessary to
satisfy the sentencing goals of 18 U.S.C. § 3553(a). He specifically argues that
the sentence is unreasonable because, as a first-time offender, his risk of



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10365 Document: 00511494378 Page: 2 Date Filed: 06/01/2011

                                  No. 10-10365

recidivism is very low and because the sentence results in an unwarranted
sentencing disparity.
      Because Ramirez objected to the reasonableness of his sentence, he has
preserved the issue on appeal.      See United States v. Mondragon-Santiago,
564 F.3d 357, 361 (5th Cir. 2009). Accordingly, we review the substantive
reasonableness of Ramirez’s sentence under a deferential abuse of discretion
standard.   Gall v. United States, 552 U.S. 38, 51 (2007); United States v.
Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      We note that although the district court stated that the sentence was
appropriate as either an upward departure or an upward variance, the specific
characterization of the sentence as a departure or a variance is not significant
if “the sentence imposed was reasonable under the totality of the relevant
statutory factors.” United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008)
(internal quotation marks and citation omitted).
      The district court stated that it was concerned that Ramirez’s guidelines
sentencing range did not adequately reflect certain characteristics of the offense,
namely, that the hundreds of firearms purchased by Ramirez for a Mexican
drug-trafficking cartel were used by the cartel in warfare with its rival cartel
and Mexican authorities and resulted in injury. The district court noted that the
case was exceptional and that the sentence reflected the seriousness of the
offense, the need to promote respect for the law, and the need to provide just
punishment.     The district court’s reasons for the departure advanced the
objectives set forth in § 3553(a)(2), as a whole, as well as the purpose of U.S.S.G.
§5K2.0, and are justified by the facts of the case.         See United States v.
Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir. 2006).
      We find that the 120-month sentence imposed by the district court was
reasonable under the totality of the relevant statutory factors, see Brantley,
537 F.3d at 349, and did not constitute an abuse of discretion.
      AFFIRMED.

                                         2